Name: Council Regulation (EEC) No 1373/90 of 21 May 1990 suspending the import levy on live sheep and goats
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/6 Official Journal of the European Communities 24. 5. 90 COUNCIL REGULATION (EEC) No 1373/90 of 21 May 1990 suspending the import levy on live sheep and goats Whereas, in accordance with the Community s interna ­ tional obligations, the suspension should be extended to all supplier countries, subject to certain quantitative limits, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, in the context of the recent adjustments to the common organization of the market in sheepmeat and goatmeat, it was considered necessary to adjust the volun ­ tary restraint agreements concluded with certain non ­ Community countries in this sector in order to stabilize imports and improve import prices ; Whereas negotiations were conducted to that effect with the countries concerned and agreements were concluded with Bulgaria, Czechoslovakia, the German Democratic Republic, Hungary, Poland and Yugoslavia (') ; whereas those agreements provide for the complete suspension of the import levy on live sheep and goats until 31 December 1992 as a counter concession by the Commu ­ nity ; Whereas the Community has voluntary restraint agree ­ ments with Austria and Romania (2) and equivalent unila ­ teral arrangements, established by Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import arrangements applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986 (3), as last amended by Regulation (EEC) No 3939/87 (4) ; whereas no further negotiations will be held on those agreements or arrangements, in view of the small quanti ­ ties involved ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the voluntary restraint agree ­ ments concluded with Austria and Romania respectively, and by way of derogation from -Regulation (EEC) No 3643/85, the collection of the levy on imports of live sheep and goats falling within CN codes 0104 10 90 and 0104 20 90 shall be suspended until 31 December 1992, within the quantitative limits laid down in the abovemen ­ tioned agreements and in the said Regulation respectively. Article 2 Detailed rules for implementing this Regulation shall be adopted in accordance with the procedure provided for in Article 30 of Regulation (EEC) No 3013/89 Q. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 May 1990 . For the Council The President M. O'KENNEDY (') OJ No L 95, 12 . 4 . 1990, pp. 2, 7, 12, 17, 21 and 25 respecti ­ vely. (2) OJ No L 137, 3 . 5 . 1981 , pp . 2 and 21 respectively. O OJ No L 348 , 24. 12 . 1985, p. 2 . ^ OI No L 373. 31 . 12 . 1987. D. 1 . (5) OJ No L 289, 7. 10 . 1989, p. 1 .